 
Exhibit 10.1
 
 
 
SOUTHWEST IOWA RENEWABLE ENERGY, LLC HAS REQUESTED THAT THE PORTIONS OF THIS
DOCUMENT DENOTED BY BOXES AND ASTERISKS BE ACCORDED CONFIDENTIAL TREATMENT
PURSUANT TO RULE 24b-2 PROMULGA1ED UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
 
Fifth Amendment to Steam Service Contract
between
Southwest Iowa Renewable Energy, LLC
and
MidAmerican Energy Company
 
 
 
MidAmerican Energy Company (“Company”), an Iowa corporation, and Southwest Iowa
Renewable Energy, LLC (“Customer”), an Iowa limited liability corporation,
hereby agree to this fifth amendment to their Steam Service Contract, dated
January 22, 2007, which Steam Service Contract was previously amended on four
prior occasions (as so amended, the “Contract”).  Company and Customer are
sometimes hereinafter collectively referred to as the “Parties” or individually
as a “Party.”  For good and valuable consideration, the adequacy of which is
hereby acknowledged by both Parties, the Parties agree to amend the Contract as
follows:
 
1.           Article II of the said Contract (as reflected in the “Fourth
Amendment to Steam Service Contract...”) shall be amended as shown below, with
the underlined text to be added to, and the lined-through text to be deleted
from, Article II, and the text that is not underlined simply reflecting existing
text that is to remain as it is currently written in the Contract.
 
Pre-January 1, 2013.  Each month, Customer shall pay to Company, in accordance
with the payment terms and other provisions set forth herein, a Net Energy Rate
which is (i) $[*] per million Btu (net), as hereinafter defined (See Article III
below), for all steam service provided under this Contract during the period
beginning January 1, 2009 through and including November 30, 2009; (ii) $[*]per
million Btu (net), as hereinafter defined (See Article III, below), for all
steam service provided under this Contract during the period of time beginning
December 1, 2009 through and including January 31, 2012.  After January 31,
2012, through December 31, 2012, the Net Energy Rate shall be adjusted in
accordance with Article III.  In addition, if between after January 31, 2012 and
December 31, 2012, the Customer increases its use of steam by [*] percent or
more than Customer is using as of December 1, 2009, or the Customer reduces the
amount of steam bypassing the steam turbine by [*] percent or more, resulting in
the consistent generation of [*]percent or more electricity for Company than is
being generated as of December 1, 2009, the parties will negotiate, in good
faith, an adjustment to the Net Energy Rate that is proportionate to the
increase and/or reduction referenced above.  The Customer’s Energy Charge will
be the product of Net Energy Rate and Net Energy Delivered, as illustrated in
Exhibit D, (unless such amounts are adjusted pursuant to the terms of this
Contract).  In addition to the Energy Charge, Customer shall also pay a monthly
demand charge of $[*].  Nothing in this Article II shall be
 

 
1

--------------------------------------------------------------------------------

 
 
SOUTHWEST IOWA RENEWABLE ENERGY, LLC HAS REQUESTED THAT THE PORTIONS OF THIS
DOCUMENT DENOTED BY BOXES AND ASTERISKS BE ACCORDED CONFIDENTIAL TREATMENT
PURSUANT TO RULE 24b-2 PROMULGA1ED UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
 
interpreted to mean that Customer is entitled to more steam than allowed by the
475,000 pounds per hour limit established in Article I.
 
January 1, 2013 and Thereafter.  Notwithstanding the foregoing paragraph and in
lieu of the January 1, 2013, and thereafter, pricing that would otherwise be
established pursuant to Article III hereof, the Parties hereby agree that
beginning January 1, 2013, the Customer shall pay to Company, in accordance with
the terms and other provisions set forth herein, a Net Energy Rate which is
equal to $[*] per million Btu (net).  Beginning on April 1, 2013, and for each
successive calendar quarter thereafter, commencing with the first day of each
such calendar quarter, Customer shall pay to Company, in accordance with the
payment terms and other provisions set forth herein, a Net Energy Rate which is
equal to the Net Energy Rate for the prior calendar quarter multiplied by a
[*]Factor calculated as the quotient of (1) the average of the [*] Index
published for each calendar month of the prior calendar quarter, divided by
(2) the average of the [*] Index published for each calendar month of the
calendar quarter preceding the prior calendar quarter.  “[*] Index” is defined
as the published price reported in the first publication for each calendar month
of [*], in the table entitled “[*]” in the [*] index column.  In the event that
[*] fails to publish such index for any calendar month, Company shall in good
faith determine a suitable replacement price for such calendar month taking into
account published prices for a comparable location and/or prices from other
leading publishers.  However, in no case shall the said Net Energy Rate exceed
the rate that would have been produced using the calculation prescribed by
Article III hereof, nor shall the said Net Energy Rate fall below $[*] per
million Btu (net).  Stated differently, the Parties agree that the above
methodology shall be utilized to establish the Net Energy Rate, except that it
shall not exceed the rate that would have been produced using the calculation
prescribed by Article III hereof, nor shall it fall lower than $[*] per million
Btu (net).  If the Net Energy Rate yielded by the above methodology would exceed
the rate prescribed by Article III, then the Net Energy Rate used shall equal
the rate prescribed by Article III for the pertinent quarter.  If, on the other
hand, the Net Energy Rate yielded by the above methodology would fall below $[*]
per million Btu (net) then the Net Energy Rate used shall be $[*] per million
Btu (net) for the pertinent quarter.  The Customer’s Energy Charge will be the
product of Net Energy Rate and Net Energy Delivered, as illustrated in
Exhibit D, (unless such amounts are adjusted pursuant to the terms of this
Contract).  Customer agrees that, commencing on January 1, 2013, and continuing
for the remainder of the term of this Contract, Customer shall take [*] percent
of its steam requirements from Company up to the limit established in Article I
hereof—i.e., 475,000 pounds per hour.  The foregoing Customer commitment to take
its full steam requirements from Company shall not obligate Customer to the
extent, and for such period of time, that Company cannot supply [*] % of
Customer’s requirements; nor shall it obligate Customer to the extent of the
relatively small amount of steam Customer
 

 
2

--------------------------------------------------------------------------------

 
 
SOUTHWEST IOWA RENEWABLE ENERGY, LLC HAS REQUESTED THAT THE PORTIONS OF THIS
DOCUMENT DENOTED BY BOXES AND ASTERISKS BE ACCORDED CONFIDENTIAL TREATMENT
PURSUANT TO RULE 24b-2 PROMULGA1ED UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 

produces by reason of Customer’s need to keep a boiler on standby in case of an
interruption in Company’s supply of steam.
 
In addition to the Energy Charge, Customer shall also pay a monthly demand
charge of $[*].  Nothing in this Article II shall be interpreted to mean that
Customer is entitled to more steam than allowed by the 475,000 pounds per hour
limit established in Article I.
 
In case Company shall at any time during any month be prevented from furnishing
Customer steam due to causes enumerated in Article I, Section 2, the Demand
Charge to be paid by Customer shall be reduced by an amount proportionate to the
amount of days in which such failure occurs relative to the total number of days
in such month.
 
The Parties hereby acknowledge and agree that Customer has, as of December 1,
2009, placed into service the non-condensing steam turbine-generator system that
was to be provided by Customer, that the non-condensing steam turbine-generator
system has been commissioned per prudent utility practice, and ownership has
been transferred to Company, however the said non-condensing steam
turbine-generator is not fully operational as contemplated by Article VIII,
Section 2(c) of the Contract and it is not producing sufficient steam to yield
the kind of electric energy production that was contemplated.  Nothing in this
Amendment No. 4 shall be interpreted as a waiver by MidAmerican of any potential
claim(s) it may have as a result of such failure.
 
2.           Article III of the said Contract (as reflected in the “Fourth
Amendment to Steam Service Contract...”) shall be deleted in its entirety and
replaced with the following.
 
III.           NET ENERGY RATE CAP PROVISIONS
 
The Net Energy Rate charged to Customer shall be as set forth in Article II
except that, beginning on April 1, 2013, such Net Energy Rate shall not exceed
$[*] per million Btu (net) (the “Initial Maximum Rate”) and, beginning on
January 1, 2014, such Net Energy Rate shall not exceed the rate established by
the following calculations (the “Current Maximum Rate”).  Beginning January 1,
2014, the Current Maximum Rate shall be the product of the Initial Maximum Rate
and the Escalation Factor as set forth below.  For each successive calendar
year, beginning January 1, 2015, the Current Maximum Rate shall be the product
of the Current Maximum Rate applicable to the prior calendar year (“Prior Year
Current Maximum Rate”) and the Escalation Factor as set forth below.
 
The Escalation Factor applicable to any particular calendar year shall be
calculated as the sum of [*] plus the average of (a) the percentage change in
the Coal Index during the prior calendar year as compared to the [*] prior to
that calendar year, and (b) the percentage change in the Electric Index during
the prior year as compared to the [*] prior to that prior year.
 
The Coal Index for any calendar year shall be the delivered coal cost for such
calendar year at [*], as reported by Company to the U.S. Energy Information
Administration (“USEIA’).  In the event such information is no longer reported
to the USEIA, then the Company shall in good faith determine a suitable
replacement for such delivered cost of coal information.
 
The Electric Index for any calendar year shall be the average of (a) the average
of [*], and (b) the average of [*].  In the event that the [*], and/or the [*],
are not available, then the Company shall in good faith determine a suitable
replacement for such pricing information.
 
3.           Article XVII (“Miscellaneous”) of the said Contract shall be
amended by the addition of a new Section 8 thereof, as shown below (the
underlined text is to be added as the new Section 8):
 
8.           WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY LAW, EACH
OF THE PARTIES HERETO WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT.  EACH PARTY FURTHER WAIVES ANY RIGHT TO CONSOLIDATE ANY ACTION
IN WHICH A JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER ACTION IN WHICH A JURY
TRIAL CANNOT BE OR HAS NOT BEEN WAIVED.
 
4.           All other provisions of the Contract shall remain unchanged.
 
The foregoing Fifth Amendment to Steam Service Contract is agreed to by the
Parties and shall be effective as of the 1st day of January, 2013
 

MidAmerican Energy Company   Southwest Iowa Renewable Energy, LLC              
By: /s/ illegible                                                         By:
/s/ Brian T. Cahill                           Title: President & CEO   Title:
President & CEO                                                        

 
 